Order issued November [(~, 2012




                                           In The




                                    No. 05-11-01396-CV

                        IN THE INTEREST OF P.D.K., A CHILD

                                         ORDER


      Pending before the submissions panel is appellee’ s motion to dismiss the appeal. The motion

was filed February 20, 2012, and to date, appellant has not filed a response to the motion.

Accordingly, we ORDER appellant to file a response. Because this case Is set for submission

December 5, 2012, we ORDER appellant to file the response no later than November 30, 2012.